                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF UTAH


 CONRAD TRUMAN,
                       Plaintiff,                      MEMORANDUM DECISION AND
 v.                                                    ORDER OVERRULING
                                                       OBJECTION TO ORDER OF
 OREM CITY, a Utah municipality; OREM                  MAGISTRATE JUDGE
 CITY POLICE DEPARTMENT, a division
 of Orem City; OREM CITY POLICE
 OFFICER THOMAS WALLACE, an                            Case No. 2:17-CV-775 TS
 individual; OREM CITY POLICE
 OFFICER WILLIAM CROOK, an                             District Judge Ted Stewart
 individual; OREM CITY POLICE
 OFFICER ORLANDO RUIZ, an
 individual; OREM CITY POLICE
 OFFICER ART LOPEZ, an individual;
 OREM CITY POLICE OFFICER TODD
 FERRE, an individual; UTAH COUNTY
 ATTORNEY’S OFFICE, a division of
 Utah County; DEPUTY UTAH COUNTY
 ATTORNEY CRAIG JOHNSON, an
 individual; OFFICER(S) JOHN/JANE
 DOE 1 -10, individuals; and
 ATTORNEY(S) JOHN/JANE DOE 1-5,
 individuals.

                       Defendants.


       This matter is before the Court on Defendants’ Objection to the Magistrate Judge’s

Decision. On February 22, 2019, Magistrate Judge Furse granted in part and denied in part a

motion to quash a subpoena filed by Ronald Yengich—Plaintiff’s former counsel.

       Under Federal Rule of Civil Procedure 72(a), a district judge reviewing a magistrate

judge’s order on nondispositive matters “must consider timely objections and modify or set aside
any part of the order that is clearly erroneous or is contrary to law.” 1 This requires that the Court

be “left with the definite and firm conviction that a mistake has been committed.” 2

       In this case, Defendants have failed to demonstrate that Judge Furse’s decision was clearly

erroneous or contrary to law.

       It is therefore

       ORDERED that Defendants’ Objection to Magistrate Judge Decision (Docket No. 79) is

OVERRULED. It is further

       ORDERED that Plaintiff supplement his privilege log in compliance with Magistrate Judge

Furse’s Decision (Docket No. 78) within 15 days of this Order.

       DATED this 30th day of April, 2019.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      Ted Stewart
                                                      United States District Judge




       1
        See also, 28 U.S.C. § 636(b)(1)(A) (“A judge of the court may reconsider any pretrial
       matter under this subparagraph (A) where it has been shown that the magistrate judge’s
       order is clearly erroneous or contrary to law.”).
       2
        Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988) (quoting
       United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)).
